Name: 97/799/EC: Commission Decision of 14 November 1997 recognizing that the production of certain vins de pays and quality wines psr in France, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: beverages and sugar;  Europe;  agricultural activity;  farming systems
 Date Published: 1997-11-27

 Avis juridique important|31997D079997/799/EC: Commission Decision of 14 November 1997 recognizing that the production of certain vins de pays and quality wines psr in France, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the French text is authentic) Official Journal L 324 , 27/11/1997 P. 0041 - 0045COMMISSION DECISION of 14 November 1997 recognizing that the production of certain vins de pays and quality wines psr in France, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the French text is authentic) (97/799/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1417/97 (2), and in particular Article 6 (4) thereof,Whereas, in accordance with Article 6 (1) of Regulation (EEC) No 822/87, all new planting of vines is prohibited until 31 August 1998; whereas, however, there is provision for Member States to grant authorization for new vine planting for the 1996/97 and 1997/98 wine years for areas intended for the production of:- quality wines produced in specified regions (quality wines psr),and- table wines designated as one of the following: Landwein, vin de pays, indicazione geografica tipica, vino de la tierra, vinho regional, regional wine, etc,for which the Commission has recognized that production, by reason of their qualitative characteristics, is far from able to satisfy demand;Whereas requests for the application of that provision for certain vins de pays and certain quality wines psr were submitted by the French Government on 10 September and 1 October 1997;Whereas examination of the requests has revealed that the vins de pays and quality wines psr in question meet the requisite conditions; whereas the limit of 2 584 ha laid down in Article 6 (1) of Regulation (EEC) No 822/87 has not been exceeded;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1 The vins de pays and quality wines psr listed in the Annex meet the requirements of the second subparagraph of Article 6 (1) of Regulation (EEC) No 822/87, provided that the increase in surface area given in that Annex is complied with.Article 2 This Decision is addressed to the French Republic.Done at Brussels, 14 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 196, 24. 7. 1997, p. 10.ANNEX >TABLE>>TABLE>